DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Butcher on 4/8/21.

The application has been amended as follows: 
Claim 1: A mold tool comprising: a mold body defining a mold volume that includes plural mold sub-volumes and a mold channel, plural mold sub-volumes configured to receive a sealant, wherein each individual mold sub-volume is disposed over only a single corresponding fastener of an object to be sealed when the mold tool is mounted to the object, wherein each of the mold sub-volumes disposed in a predetermined position corresponding to a location of the corresponding fastener when the mold tool is mounted to the object; the[a] mold channel in fluid communication with the mold sub-volumes; a sealant injection port in fluid communication with the mold channel; vacuum application ports in fluid communication with the mold sub-volumes, wherein each vacuum application port extends from the mold body to a corresponding individual mold sub-volume; and an air control system operably coupled to the mold sub-volumes and mold channel, the air control system configured to apply a vacuum to the mold sub-volumes via the vacuum application ports.

Claim 4: cancelled.
Claim 11: cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yoo and Takakura are the closest prior art of record. However, a configuration wherein each sub volume is disposed in a predetermined position to corresponding fastener and wherein each vacuum application port corresponds to an individual mold sub-volume in combination with the other claimed features would not be obvious without improper hindsight reasoning that would be beyond one of ordinary skill in the art as Yoo’s vacuum ports corresponded to multiple features on the same object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ARMAND MELENDEZ
Examiner



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742